United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENTHEOS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0170247 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 888 3rd Street SW, Suite 1000, Calgary, Alberta, T2P 5C5 Canada (Zip Code) (Address of principal executive offices) 403-444-6418 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Not Applicable T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yes o No T Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 63,075,122 shares of Common Stock, par value $0.00001, were outstanding on August 10, 2010. TABLE OF CONTENTS ENTHEOS TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended June 30, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Statements of Operations (unaudited) 4 Statements of Stockholders Equity (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) ENTHEOS TECHNOLOGIES, INC. BALANCE SHEETS June 30, 2010 and December 31, 2009 (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ 2,268,284 $ 2,409,770 Accounts receivable 6,085 8,759 Total current assets 2,274,369 2,418,529 Oil and gas properties at cost (Note 4) Proven properties 431,309 424,191 Unproven properties 102,683 101,682 Accumulated depreciation, depletion, amortization and impairment Oil and gas properties, net 63,771 96,535 Total assets $ 2,338,140 $ 2,515,064 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 3,413 $ 30,468 Accounts payable - related parties - 5,172 Asset retirement obligation 10,000 10,000 Warrant liability (Note 5) 1,352,820 1,368,420 Total current liabilities 1,366,233 1,414,060 Long-term liabilities Asset retirement obligation, less current portion 41,263 40,000 Total liabilities 1,407,496 1,454,060 STOCKHOLDERS' EQUITY (Note 5) Preferred stock: $0.0001 par value: Authorized: 10,000,000 shares Issued and outstanding: nil - - Common stock: $0.00001 par value; Authorized: 200,000,000 shares Issued and outstanding: 63,075,122 shares (2009: 63,075,122) 631 631 Additional paid-in capital 5,512,365 5,498,374 Accumulated deficit Total stockholders' equity 930,644 1,061,004 Total liabilities and stockholders' equity $ 2,338,140 $ 2,515,064 (The accompanying notes are an integral part of these financial statements) 3 ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS For the three and six months ended June 30, 2010 and 2009 (Unaudited) Three months ended June 30, Six months ended June 30, Revenue Oil and gas sales $ 12,353 $ 13,842 $ 24,087 $ 28,626 Expenses Lease operating expenses 4,942 10,375 11,639 25,078 General and administrative expenses 40,085 71,492 131,516 151,061 Impairment and depreciation 22,132 198,581 40,883 245,421 Total operating expenses 67,159 280,448 184,038 421,560 Operating Loss Other income / (expense) Change in fair value of warrant liability 1,938,524 820,222 15,600 1,054,739 1,938,524 820,222 15,600 1,054,739 Net income (loss) attributable to common stockholders $ 1,883,718 $ 553,616 $ $ 661,805 Income (loss) per common share - basic and diluted $ 0.03 $ 0.01 $ $ 0.01 Weighted average number of shares - basic and diluted 63,075,122 63,075,122 63,075,122 63,075,122 (The accompanying notes are an integral part of thesefinancial statements) 4 ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF STOCKHOLDERS' EQUITY For the six months ended June 30, 2010 and year ended December 31, 2009 (Unaudited) Total Common Stock Additional Accumulated Stockholders' Shares Amount paid-in capital earnings (deficit) Equity Balance, December 31, 2008 63,075,122 $ 631 $ 7,107,622 $ (4,083,037) $ 3,025,216 Cumulative effect of change in accounting principle - - Stock-based compensation expense - - 44,114 - 44,114 Net income, year ended December 31, 2009 - - - 1,269,549 1,269,549 Balance, December 31, 2009 63,075,122 631 5,498,374 1,061,004 Stock-based compensation expense - - 13,991 - 13,991 Net loss, six months ended June 30, 2010 - - - Balance, June 30, 2010 63,075,122 $ 631 $ 5,512,365 $ (4,582,352) $ 930,644 (The accompanying notes are an integral part of these financial statements) 5 ENTHEOS TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS For the six months ended June 30, 2010 and 2009 (Unaudited) June 30, June 30, Cash flows from operating activities Net income (loss) $ $ 661,805 Adjustments to reconcile net income (loss) to net cash flows from operating activities: Impairment and decpreciation 40,883 245,421 Stock-based compensation 13,991 25,582 Accretion of asset retirement obligation 1,263 - Change in fair value of warrant liability Changes in operating assets and liabilities: Accounts receivable 2,674 2,544 Prepaid expenses - 720 Accounts payable & accrued liabilities including related party payables Net cash flows from operating activities Cash flows from investing activities Acquisition of oil and gas properties Net cash flows from investing activities Decrease in cash and cash equivalents Cash and cash equivalents, beginning of period 2,409,770 2,734,591 Cash and cash equivalents, end of period $ 2,268,284 $ 2,534,990 Supplemental disclosure of cash flow information: Interest paid in cash $ - $ - Income tax paid in cash $ - $ - (The accompanying notes are an integral part of these financial statements) 6 ENTHEOS TECHNOLOGIES, INC. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 (Unaudited) Note 1. Organization and Nature of Operations Entheos Technologies, Inc. (the Company, we, us, and our) is a small independent oil and gas production company with a focus on participation in producing oil and gas wells and the re-development/recompletion of oil and gas wells. We pursue oil and gas prospects in partnership with oil and gas companies with exploration, development and production expertise.Currently, our interests consist of non-operating, minority working interests.The Companys prospect areas consist of land in La Salle County, Lee County, Fayette County and Frio County, Texas. Currently four of the five wells in whichthe Company hasminority working interests are producing.The Company does not operate any of the wells in which it has an interest. Incorporated under the laws of the State of Nevada, the Company has an authorized capital of 200,000,000 shares of $0.00001 par value common stock, of which 63,075,122 shares are outstanding and 10,000,000 shares of $0.0001 par value preferred stock, of which none are outstanding. The Company has recently incurred net operating losses and operating cash flow deficits. It may continue to incur losses from operations and operating cash flow deficits in the future. Management believes that the Companys cash and cash equivalent balances, anticipated cash flows from operations and other external sources of credit will be sufficient to meet its cash requirements through December 2011 if not further. The future of the Company after December 2011 will depend in large part on its ability to successfully generate cash flows from operations and raise capital from external sources to fund operations. Note 2. Significant Accounting Policies The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (which are of a normal recurring nature) considered necessary for a fair presentation of the financial statements have been included. Operating results for the quarter ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010 or any other interim period. For further information, refer to the financial statements and notes thereto included in our 2009 Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission. References to Authoritative Accounting Literature In June 2009, the Financial Accounting Standards Board ("FASB") issued the Accounting Standards Codification ("ASC") as the single source of authoritative accounting principles generally accepted in the United States of America (U.S. GAAP) recognized by the FASB to be applied by non-governmental entities in preparation of financial statements in conformity with U.S. GAAP, except for additional authoritative rules and interpretative releases issued by the SEC. While the adoption of the ASC changes how we reference accounting standards, the adoption did not have an impact on our financial statements. Principles of Consolidation The Company accounts for its undivided interest in oil and gas properties using the proportionate consolidation method, whereby its share of assets, liabilities, revenues and expenses are included in its financial statements. 7 Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Managements judgments and estimates in these areas are based on information available from both internal and external sources, including engineers, geologists, consultants and historical experience in similar matters. The more significant reporting areas impacted by managements judgments and estimates are warrant derivative liabilities; accruals related to oil and gas sales and expenses; estimates used in the impairment of oil and gas properties; and the estimated future timing and cost of asset retirement obligations. Actual results could differ from the estimates as additional information becomes known. The carrying values of oil and gas properties are particularly susceptible to change in the near term. Changes in the future estimated oil and gas reserves or the estimated future cash flows attributable to the reserves that are utilized for impairment analysis could have a significant impact on the future results of operations. Full Cost Method of Accounting for Oil and Gas Properties The Company has elected to utilize the full cost method of accounting for its oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs, are capitalized. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves once proved reserves are determined to exist. The Company has not yet obtained reserve reports. Management is assessing production data to determine the feasibility of obtaining reserves studies. At June 30, 2010, there were no capitalized costs subject to amortization. Oil and gas properties without estimated proved reserves are not amortized until proved reserves associated with the properties can be determined or until impairment occurs. The cost of these properties is assessed quarterly, on a property-by-property basis, to determine whether the properties are recorded at the lower of cost or fair market value. In determining whether such costs should be impaired, the Company evaluates historical experience, current drilling results, lease expiration dates, current oil and gas industry conditions, international economic conditions, capital availability, and available geological and geophysical information. Sales of oil and gas properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas, in which case the gain or loss is recognized in income. The Company has not sold any oil and gas properties. Full Cost Ceiling Test At the end of each quarterly reporting period, the unamortized costs of oil and gas properties are subject to a ceiling test which basically limits capitalized costs to the sum of the estimated future net revenues from proved reserves, discounted at 10% per annum to present value, based on current economic and operating conditions, adjusted for related income tax effects. Oil and Gas Revenues The Company recognizes oil and gas revenues when oil and gas production is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Delivery occurs and title is transferred when production has been delivered to a purchasers pipeline or truck. As a result of the numerous requirements necessary to gather information from purchasers or various measurement locations, calculate volumes produced, perform field and wellhead allocations, distribute and disburse funds to various working interest partners and royalty owners, the collection of revenues from oil and gas production may take up to 45 days following the month of production. Therefore, the Company may make accruals for revenues 8 and accounts receivable based on estimates of its share of production. Since the settlement process may take 30 to 60 days following the month of actual production, its financial results may include estimates of production and revenues for the related time period. The Company will record any differences between the actual amounts ultimately received and the original estimates in the period they become finalized. Asset Retirement Obligation The Company accounts for its future asset retirement obligations by recording the fair value of the liability during the period in which it was incurred. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. The increase in carrying value of a property associated with the capitalization of an asset retirement obligation is included in proven oil and gas properties in the balance sheets. The Companys asset retirement obligation consists of costs related to the plugging of wells, removal of facilities and equipment and site restoration on its oil and gas properties. The asset retirement obligation is allocated to operating expense using a systematic and rational method considering the estimated remaining life of the well. Fair Value We measure fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. We utilize a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1.Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. We have no assets or liabilities valued with Level 1 inputs. Level 2.Valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. We have no assets or liabilities valued with Level 2 inputs. Level 3. Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Liabilities valued with Level 3 inputs are described in Note 5. Stockholders Equity and Note 4. Oil and Gas Properties. WarrantDerivative Liability We evaluate financial instruments for freestanding or embedded derivatives. The warrant derivative liability is recorded at fair value with changes in value recognized as other income (expense) in thestatements of operations in the period of change. Stock-Based Compensation We measure all stock-based compensation awards at fair value on the date of grant and recognize such expense in ourfinancial statements over the requisite service period for awards expected to vest. The Company uses the Black-Scholes pricing model to determine the fair value of stock-based compensation awards on the date of grant. The Black-Scholes pricing model requires management to make assumptions regarding the option lives, expected volatility, and risk free interest rates. See Note 6. Stock Options for additional information on the Companys stock-based compensation plans. Earnings (Loss) Per Share The computation of basic net income (loss) per common share is based on the weighted average number of shares that were outstanding during the period. The computation of diluted net income (loss) per common share is based on the weighted average number of shares used in the basic net income (loss) per share calculation plus the number of common shares that would be issued assuming the exercise of all potentially dilutive common shares outstanding using the treasury stock method for shares subject to stock options and warrants. See Note 3. Earnings (Loss) Per Share for further discussion. 9 Related Party Transactions A related party is generally defined as (i) any person who holds 10% or more of the Companys securities and their immediate families, (ii) the Companys management, (iii) someone who directly or indirectly controls, is controlled by or is under common control with the Company, or (iv) anyone who can significantly influence the financial and operating decisions of the Company. A transaction is considered to be a related party transaction when there is a transfer of resources or obligations between related parties. (See Note 7. Related Party Transactions). Recent and Adopted Accounting Pronouncements We review new accounting standards as issued. Although some of these accounting standards issued or effective after the end of our previous fiscal year may be applicable to us, we expect that none of the new standards will have a significant impact on our financial statements. Note 3. Earnings (Loss) Per Share (EPS) Basic EPS is computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted EPS is computed by dividing net income attributable to common stockholders by the weighted average number of common and potential common shares outstanding during the period, which includes the additional dilution related to conversion of stock options and common stock purchase warrants as computed under the treasury stock method. For the three and six month periods ended June 30, 2010 and 2009, potential gross common shares (arising from stock options and common sto ck purchase warrants) of 13.1 million were anti-dilutive and not included in computing diluted EPS. Three -months ended Six-months ended June 30, June 30, Numerator - net income (loss) $ 1,883,718 $ 553,616 $ (144,351) $ 661,805 Denominator - weighted average number of common shares outstanding 63,075,122 63,075,122 63,075,122 63,075,122 Basic and diluted income (loss) per common share $ 0.03 $ 0.01 $ (0.00) $ 0.01 Note 4. Oil and Gas Properties As of June 30, 2010, the Company owned non-operating, working interests in five wells in one geographic area as follows: 10 Month Acquisition Interest Production Date Working Net Revenue Started Acreage Formation Proven Properties: Cooke #6 9/1/2008 21.75% 16.3125% Dec-07 40 Escondido Onnie Ray #1 9/12/2008 20.00% 15.00% Oct-08 80 Austin Chalk Stahl #1 9/12/2008 20.00% 15.00% Oct-08 20 Austin Chalk Pearce #1 10/31/2008 20.00% 15.00% Dec-08 Austin Chalk Unproven Properties: Haile #1 9/12/2008 20.00% 15.00% - Austin Chalk Costs incurred for oil and gas property properties are summarized as follows as of June 30, 2010: Proven Unproven Total Acquisition costs $ 218,528 $ 17,072 $ 235,600 Exploration costs 31,069 85,611 116,680 Development costs 181,712 - 181,712 431,309 102,683 533,992 Accumulated depreciation, depletion, amortization and impairment Oil and gas properties, net $ 58,534 $ 5,237 $ 63,771 The Company amortizes all capitalized costs of oil and gas properties on the unit-of-production method using proved reserves. The Company has not obtained reserve studies with estimated proved reserves. Management is assessing production data to determine the feasibility of obtaining reserves studies. Therefore for the six month periods ended June 30, 2010 and 2009, there were no capitalized costs subject to amortization. Unproven properties costs as of June 30, 2010 are associated with a development oil well which was completed in August 2009 and did not produce. Management has considered the well impaired to the extent of anticipated salvage value of the equipment. Properties which are not being amortized are assessed quarterly, on a property-by-property basis, to determine whether they are recorded at the lower of cost or fair market value. As a result of this analysis and lack of proved reserves, the Company recorded an impairment loss of $12,758 (2009: $198,581) and $12,758 (2009: $245,421) for the three and six month periods ended June 30, 2010, respectively. The impairment is similar to amortization and therefore is not added to the cost of properties being amortized. Depreciation amounted to $9,374 and $nil for the three month periods ended June 30, 2010 and 2009, respectively. Depreciation amounted to $28,125 and $nil for the six month periods ended June 30, 2010 and 2009, respectively. Asset Retirement Obligation The following table summarizes the activity for the Companys asset retirement obligations for the six month periods ended June 30, 2010 and 2009: 11 Asset retirement obligations, beginning of period $ 50,000 $ - Accretion expense 1,263 - Liabilities incurred - - Change in estimated obligations - - Asset retirement obligations, end of period - Less: current portion - Long-term asset retirement obligations, end of period $ $ 0 The carrying value of asset retirement obligations were measured using Level 3 inputs, as defined in the fair value hierarchy. Note 5. Stockholders Equity On July 28, 2008, the Company completed a self-directed private placement of 6,450,000 units at a price of $0.50 per unit or $3,225,000 in the aggregate. Each unit consists of one share of the Companys common stock, one Series A stock purchase warrant (Series A warrant) to purchase one share of common stock at $0.60 per share for a period of 18 months from the date of issuance and one Series B stock purchase warrant (Series B warrant) to purchase one share of common stock at $0.75 per share for a period of 24 months from the date of issuance (refer to the Warrants section below for a discussion of the extension of the expiration date of the warrants). In connection with the private placement, the Company issued an aggregate of 50,000 units in payment of legal fees in the amount of $25,000. These units were otherwise issued on the same terms and conditions as the units sold in the private placement. Pursuant to the Subscription Agreement and the Registration Rights Agreement relating to the private placement,the Companyand the investor parties made other covenants and representations and warranties regarding matters that are customarily included in financings of this nature. In the event that during the period when the warrants are outstanding, if the Company issues common stock or common stock equivalents at a price per share which is less than the warrant exercise price, $0.60 per share for Series A warrants and $0.75 per share for Series B warrants, then the exercise price for the warrants shall be reduced to equal the share price of the new issuance and the number of warrant shares issuable shall be increased such that the aggregate exercise price payable shall be equal to the aggregate exercise price prior to such adjustment according to the Securities Purchase Agreement (the Dilutive Issuance). Warrants Each of the Companys warrants outstanding entitles the holder to purchase one share of the Companys common stock for each warrant share held. No warrants were exercised during the six month periods ended June 30, 2010 and 2009. On December 14, 2009, the Company extended the expiration date of the 6,450,000 Series A warrants from January 28, 2010 to July 28, 2010 and extended the expiration date of the 6,450,000 Series B warrants from July 28, 2010 to January 28, 2011. The exercise price of the warrants remains unchanged at $0.60 and $0.75 for the Series A and Series B warrants, respectively. On January 27, 2010, the Company extended the expiration date of 6,450,000 Series A warrants again from July 28, 2010 to January 28, 2011 and extended the expiration date of the 6,450,000 Series B warrants again from January 28, 2011 to July 28, 2011. The exercise price of the warrants remains unchanged at $0.60 per share and $0.75 per share for the Series A and Series B warrants, respectively. The potential of a Dilutive Issuance to the warrants exercise price and number of underlying shares of common stock may result in a settlement amount that does not equal the difference between the fair value of a fixed number of the Companys common stock and a fixed exercise price. Accordingly, the warrants are not considered indexed to 12 the Companys own stock and, therefore, are accounted for as a derivative pursuant to ASC 815-40 Contracts in an Entitys Own Equity which became effective January 1, 2009 . Upon the adoption of this guidance, the Company recognized a one-time decrease to opening accumulated deficit of $1,624,513. As of June 30, 2010, the Company has not sold any shares of common stock or common stock equivalents that would result in an adjustment to the exercise price or number of shares of common stock underlying the warrants outstanding. Additionally, the Company does not intend to sell any shares of common stock or common stock equivalents at a price that is below the exercise price of the warrants, prior to their expiration dates, which would result in an adjustment to the exercise price or number of shares of common stock underlying the warrants. Since the Company determined that the future probability of a Dilutive Issuance is deemed unlikely, it did not have a material impact on the fair value estimate of the warrant liability at June 30, 2010 as it relates to the Series A or Series B Warrants. At June 30, 2010, the Company valued the warrant liability using a Black-Scholes model (Level 3 inputs) containing the following assumptions: Series A Warrants Series B Warrants Warrants outstanding and exercisable atJune 30, 2010 6,450,000 6,450,000 Exercise price $0.60 $0.75 Black-Scholes option pricing model assumptions: Risk-free interest rate % % Expected term years years Expected volatility % % Dividend per share $0 $0 Expiration date January 28, 2011 July 28, 2011 The following table is a roll forward of the fair value of the warrant liability related to the common stock warrants using the Black-Scholes assumptions as of June 30, 2010 (Level 3 inputs): Series A Warrants Series B Warrants Total Balance as of December 31, 2009 $ 309,215 $ 1,059,205 $ 1,368,420 Change in fair value 1,062,779 860,145 1,922,924 Balance as of March 31, 2010 1,371,994 1,919,350 3,291,344 Change in fair value Balance as of June 30, 2010 $ 753,722 $ 599,098 $ 1,352,820 As a result of adjusting the warrant liability to fair value, we recorded a non-cash loss of $444,507 and a non-cash gain of $46 0,107 relating to the Series A and Series B Warrants, respectively, for the six month period ended June 30, 2010. A total of 12,900,000 shares of the Companys common stock have been reserved for issuance upon exercise of Series A and Series B warrants outstanding as of June 30, 2010. Note 6. Stock Options The Company has an active stock option plan that provides shares available for option grants to employees, directors and others. A total of 120,000,000 shares of the Companys common stock have been reserved for award under the stock option plan, of which 119,850,000 were available for future issuance as of June 30, 2010. Options granted under the Companys option plan generally vest over five years or as otherwise determined by the Board of Directors, have exercise prices equal to the fair market value of the common stock on the date of grant, and expire 13 no later than ten years after the date of grant. During the six month periods ended June 30, 2010 and 2009, the Company did not grant any stock options awards. During the three and six month periods ended June 30, 2010, stock-based compensation expense of $6,995 (2009: $12,445) and $13,991 (2009: $25,582) was recognized as general and administrative expenses. As of June 30, 2010, the Company had $37,078 of total unrecognized compensation cost related to unvested stock options, which is expected to be recognized over a weighted average period of approximately 3.21 years. The Company does not repurchase shares to fulfill the requirements of options that are exercised. Further,the Companyissues new shares when options are exercised. Note 7. Related Party Transactions Executive Management: Forthe three and six month periods ended June 30, 2010, the Company incurred $7,500 (2009: $7,500) and $15,000 (2009: $15,000) in fees paid to Derek Cooper the President, Chief Executive Officer and Chief Financial Officer of the Company. In addition, the Company recorded $2,332 (2009: $4,148) and $4,664 (2009: $8,297) as stock compensation expense related to options granted to Derek Cooper (refer to Note 6. Stock Options) for the three and six month periods ended June 30, 2010, respectively. Director Fees : For the three and six month periods ended June 30, 2010, the Company incurred nil (2009: $6,000) and nil (2009: $12,435), respectively, in board fees for non-employee directors of the Company. In addition, the Company recorded $4,663 (2009: $8,297) and $8,989 (2009: $17,285) as stock compensation expense related to options granted to non-employee directors (refer to Note 6. Stock Options) for the three and six months ended June 30, 2010, respectively. 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Except for the historical information presented in this document, the matters discussed in this Form 10-Q for the six months ended June 30, 2010, and specifically in the items entitled "Managements Discussion and Analysis of Financial Condition and Results of Operations," or otherwise incorporated by reference into this document, contain "forward-looking statements" (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements are identified by the use of forward-looking terminology such as "believes," "plans," "intend," "scheduled," "potential," "continue," "estimates," "hopes," "goal," "objective," expects," "may," "will," "should," or "anticipates" or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Company. The reader is cautioned that no statements contained in this Form 10-Q should be construed as a guarantee or assurance of future performance or results. These forward-looking statements involve risks and uncertainties, including those identified within this Form 10-Q. The actual results that the Company achieves may differ materially from any forward-looking statements due to such risks and uncertainties. These forward-looking statements are based on current expectations, and the Company assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Company in this Form 10-Q and in the Company's other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Company's business. Overview Incorporated under the laws of the State of Nevada, the Company has an authorized capital of 200,000,000 shares of $0.00001 par value common stock, of which 63,075,122 shares are outstanding and 10,000,000 shares of $0.0001 par value preferred stock, of which none are outstanding. Our principal executive offices are located at 888 3 rd Street SW, Suite 1000, Calgary Alberta, Canada T2P 5C5. Our telephone number is (403) 444-6418. Description of Business We are a small independent energy company engaged in the acquisition and development of crude oil and natural gas interests in the United States. We pursue oil and gas prospects in partnership with oil and gas companies with exploration, development and production expertise. We currently have interests in producing properties in La Salle County, Fayette County, Lee County and Frio County, Texas. The leases for these properties are maintained and operated by our partners Leexus Oil LLC and Bayshore Exploration LLC; there are no obligations to further explore or develop lands in the lease areas to maintain the leases. The operators of the leases are not affiliated with the Company or any of its directors or major shareholders. We are not aware of any relationships or affiliations between or among any of our leasehold partners and the lease operators. Oil and Gas Properties The following table sets forth a summary of our current oil and gas interests: 15 Month Acquisition Interest Production Date Working Net Revenue Started Acreage Formation Proven Properties: Cooke #6 9/1/2008 21.75% 16.3125% Dec-07 40 Escondido Onnie Ray #1 9/12/2008 20.00% 15.00% Oct-08 80 Austin Chalk Stahl #1 9/12/2008 20.00% 15.00% Oct-08 20 Austin Chalk Pearce #1 10/31/2008 20.00% 15.00% Dec-08 Austin Chalk Unproven Properties: Haile #1 9/12/2008 20.00% 15.00% - Austin Chalk We utilize the full cost method of accounting for our oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs, are capitalized. Net capitalized costs associated with oil and gas properties as of June 30, 2010 and December 31, 2009 are summarized as follows: Cost Incurred for Oil & Gas Properties June 30, 2010 December 31, 2009 $ Change % Change Proven Acquisition costs $ 218,528 $ 218,528 $ - 0% Exploration costs 31,069 25,260 5,809 23% Development costs 181,712 180,403 1,309 1% 431,309 424,191 7,118 2% Unproven Acquisition costs 17,072 16,071 1,001 6% Exploration costs 85,611 85,611 - 0% Development costs - 102,683 101,682 1,001 1% Accumulated depreciation, depletion, amortization and impairment 10% Oil and gas properties, net $ 63,771 $ 96,535 $ (32,764) %) Capital expenditures totaled $8,119 for the six month period ended June 30, 2010 in order to correct a tubing puncture in the Onnie Ray #1 well and to pay a lease royalty. An authorization for expenditure totaling $7,500, was submitted to us by the well operator in January 2010 and the workover was completed in March 2010. Immediately upon completion of the workover production increased; however the increased production has not been sustained over the quarter ended June 30, 2010. Depreciation, depletion, amortization and impairment totaled by $9,374 and $28,125 for the three and six month periods ended June 30, 2010, respectively, and was determinedusing a systematic and rational method. The Company recorded an impairment loss of $12,758 for the three and six month periods ended June 30, 2010. At the time of acquisition, the unproven property, Haile #1, was being recompleted to a zone that was previously productive. Once the recompletion efforts were final and the well did not support production, an exploratory drilling program was started in early 2009 to complete a new unproven upper zone. The new upper zone completion also resulted in no oil or gas production and the well was shut-in during August 2009.In accordance with our accounting policies, we assessed this well, at December 31, 2009, to determine whether the well was recorded at the lower of cost or fair market value. Upon completion of our assessment, we impaired the well to the extent of anticipated salvage value of the equipment and recorded an asset retirement obligation to accrue for estimated closure costs. 16 Critical Accounting Policies Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Managements judgments and estimates in these areas are based on information available from both internal and external sources, including engineers, geologists, consultants and historical experience in similar matters. The more significant reporting areas impacted by managements judgments and estimates are warrant derivative liabilities; accruals related to oil and gas sales and expenses; estimates used in the impairment of oil and gas properties; and the estimated future timing and cost of asset retirement obligations. Actual results could differ from the estimates as additional information becomes known. The carrying values of oil and gas properties are particularly susceptible to change in the near term. Changes in the future estimated oil and gas reserves or the estimated future cash flows attributable to the reserves that are utilized for impairment analysis could have a significant impact on the future results of operations. References to Authoritative Accounting Literature In June 2009, the Financial Accounting Standards Board ("FASB") issued the Accounting Standards Codification ("ASC") as the single source of authoritative accounting principles generally accepted in the United States of America ("U.S. GAAP") recognized by the FASB to be applied by non-governmental entities in preparation of financial statements in conformity with U.S. GAAP, except for additional authoritative rules and interpretative releases issued by the SEC. While the adoption of the ASC changes how we reference accounting standards, the adoption did not have an impact on our financial statements. Full Cost Method of Accounting for Oil and Gas Properties We have elected to utilize the full cost method of accounting forour oil and gas activities. In accordance with the full cost method of accounting, all costs associated with acquisition, exploration, and development of oil and gas reserves, including directly related overhead costs and related asset retirement costs, are capitalized. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves, are amortized on the unit-of-production method using estimates of proved reserves once proved reserves are determined to exist. We have not yet obtained reserve reports because ofour recent acquisition ofour oil and gas properties and because these properties recently began producing. Management is assessing geographic and production data to determine the need for reserves studies. At June 30, 2010, there were no capitalized costs subject to amortization. Oil and gas properties without estimated proved reserves are not amortized until proved reserves associated with the properties can be determined or until impairment occurs. The cost of these properties is assessed quarterly, on a property-by-property basis, to determine whether the properties are recorded at the lower of cost or fair market value. In determining whether such costs should be impaired, we evaluate historical experience, current drilling results, lease expiration dates, current oil and gas industry conditions, international economic conditions, capital availability, and available geological and geophysical information. As a result of this analysis and lack of proved reserves,we recorded an impairment loss of $12,758 and $245,421 for the six month periods ended June 30, 2010 and 2009, respectively. The impairment is similar to amortization and therefore is not added to the costs of properties being amortized. Sales of oil and gas properties are accounted for as adjustments of capitalized costs with no gain or loss recognized, unless such adjustments would significantly alter the relationship between capitalized costs and proved reserves of oil and gas, in which case the gain or loss is recognized in income. We have not sold any oil and gas properties. 17 Full Cost Ceiling Test At the end of each quarterly reporting period, the unamortized costs of oil and gas properties are subject to a ceiling test which limits capitalized costs to the sum of the estimated future net revenues from proved reserves, discounted at 10% per annum to present value, based on current economic and operating conditions, adjusted for related income tax effects. Oil and Gas Revenues Werecognize oil and gas revenues when oil and gas production is sold to a purchaser at a fixed or determinable price, when delivery has occurred and title has transferred, and if collectability of the revenue is probable. Delivery occurs and title is transferred when production has been delivered to a purchasers pipeline or truck. As a result of the numerous requirements necessary to gather information from purchasers or various measurement locations, calculate volumes produced, perform field and wellhead allocations, distribute and disburse funds to various working interest partners and royalty owners, the collection of revenues from oil and gas production may take up to 45 days following the month of production. Therefore, we may make accruals for revenues and accounts receivable based on estimates ofour share of production. Since the settlement process may take 30 to 60 days following the month of actual production,our financial results may include estimates of production and revenues for the related time period. We will record any differences between the actual amounts ultimately received and the original estimates in the period they become finalized. Asset Retirement Obligation Weaccount forour future asset retirement obligations by recording the fair value of the liability during the period in which it was incurred. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. The increase in carrying value of a property associated with the capitalization of an asset retirement cost is included in proved oil and gas properties in the balance sheets. Our asset retirement obligation consists of costs related to the plugging of wells, removal of facilities and equipment and site restoration onour oil and gas properties and gathering assets. The asset retirement obligation is allocated to operating expense using a systematic and rational method considering the estimated remaining life of the well. Fair Value We measure fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. We utilize a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1.Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. We have no assets or liabilities valued with Level 1 inputs. Level 2.Valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. We have no assets or liabilities valued with Level 2 inputs. Level 3. Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Liabilities valued with Level 3 inputs are described in Note 5. Stockholders Equity and Note 4. Oil and Gas Properties in the Notes to Financial Statements. Recent and Adopted Accounting Pronouncements We review new accounting standards as issued. Although some of these accounting standards issued or effective after the end of our previous fiscal year may be applicable to us, we expect that none of the new standards will have a significant impact on our financial statements. 18 Variables and Trends We have very limited history with respect to our acquisition and development of oil and gas properties. In the event we are able to obtain the necessary financing to move forward with our growth plans, we expect our expenses to increase significantly as we grow our business. Accordingly, the comparison of the financial data for the periods presented may not be a meaningful indicator of our future performance and must be considered in light of these circumstances. GLOSSARY OF CERTAIN OIL AND GAS TERMS The following is adescriptionof the meanings of some of the natural gas and oil industry terms used in this filing: Bbl means a barrel or barrels of oil.  BOE  means barrels of oil equivalent.  Btu  means British thermal unit, which means the quantity of heat required to raise the temperature of one pound of water by one degree Fahrenheit.  Completion  means the installation of permanent equipment for the production of natural gas or oil. Condensate means hydrocarbons naturally occurring in the gaseous phase in a reservoir that condense to become a liquid at the surface due to the change in pressure and temperature. Crude means unrefined liquid petroleum.  Gross acres  or  gross wells  refer tothe total acres or wells,as the case may be, in which a working interest is owned. Mcf  means thousand cubic feet of natural gas. The Company has assumed that 1Mcf 1 MMBtu for our calculations.  MMBtu  means one million Btus.  Operator  refers to the individual or company responsible for the exploration, development and production of an oil or gas well or lease.  Proved developed oil and gas reserves  refers toreserves that can be expected to be recovered through existingwells with existing equipment and operating methods. Additional oil and gas expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery should be included as proved developed reserves only after testing by a pilot project or after the operation of an installed program has confirmed through production responses that increased recovery will be achieved.  Proved oil and gas reserves  means the estimated quantities of crude oil, natural gas and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Reservoirs are considered proved if economic producibility is supported by either actual production or conclusive formation test. The area of a reservoir considered proved includes (a) that portion delineated by drilling and defined by gas-oil and/or oil-water contacts, if any, and (b) the immediately adjoining portions not yet drilled, but which can be reasonably judged as economically productive on the basis of available geological and engineering data. In the absence of information on fluid contacts, the lowest known structural occurrence of hydrocarbons controls the lower proved limit of the reservoir. Reserves which can be produced economically through application of improved recovery techniques (such as fluid injection) are included in the proved classification when successful testing by a pilot project, or the operation of an installed program in the reservoir, provides support for the engineering analysis on which the project or program was based. Estimates of proved reserves do not include the 19 following: (a) oil that may become available from known reservoirs but is classified separately as indicated additional reserves; (b) crude oil, natural gas and natural gas liquids, the recovery of which is subject to reasonable doubt because of uncertainty as to geology, reservoir characteristics or economic factors; (c) crude oil, natural gas and natural gas liquids that may occur in undrilled prospects; and (d) crude oil, natural gas and natural gas liquids that may be recovered from oil shales, coal, gilsonite and other such sources.  Proven properties  refers toproperties containing proved reserves.  Proved undeveloped reserves refers to reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units can be claimed only where it can be demonstrated with certainty that there is continuity of production from the existing productive formation. Proved undeveloped reserves may not include estimates attributable to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proved effective by actual tests in the area and in the same reservoir.  Recompletion  means, after the initial completion of the well, the actions and techniques of re-entering the well and redoing or repairing the original completion in order to restore the well's productivity.  Shut-in  means a well which is capable of producing but is not presently producing.  Unproven properties refers to properties containing no proved reserves.  Working interest  refers to the operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and receive a share of production.  Workover  means operations on a producing well to restore or increase production. 20 Results of Operations The following table sets forth certain unaudited operating information with respect to the Company's oil and gas operations for the periods indicated: For the three-months ended June 30, 2010 June 30, 2009 change % change Production: Oil (Bbls) 130.0 238.0 (45%) Gas (Mcf) 336.8 464.7 (28%) Total production (BOE) 186.1 315.4 (41%) Average daily production (BOE) 2.1 3.5 (41%) % oil of production 70% 75% (5 - Average sales price: Oil (per Bbl) $ 76.19 $ 48.32 $ 27.87 58% Gas (per Mcf) $ 7.27 $ 5.04 $ 2.23 44% Total (per BOE) $ 66.37 $ 43.88 $ 22.49 51% Oil and gas revenues: Oil revenue $ 9,904 $ 11,500 $ (14%) Gas revenue $ 2,449 $ 2,342 $ 107 5% Total $ 12,353 $ 13,842 $ (11%) Lease operating expenses $ 4,942 $ 10,375 $ (52%) Additional per BOE data: Sales price $ 66.37 $ 43.88 $ 22.49 51% Lease operating expenses $ 26.55 $ 32.89 $ (19%) Operating Margin per BOE $ 39.82 $ 10.99 $ 28.83 262% Impairment and DDA $ 22,132 $ 198,581 $ (89%) General and administrative: Management fees $ 14,496 $ 25,945 $ (44%) Accounting & legal $ 15,027 $ 41,597 $ (64%) Office, investor relations and travel $ 10,562 $ 3,950 $ 6,612 167% Total $ 40,085 $ 71,492 $ (44%) Change in fair value of warrant liability $ 1,938,524 $ 820,222 $ 1,118,302 136% 21 The following table sets forth certain unaudited operating information with respect to the Company's oil and gas operations for the periods indicated: For the six-months ended June 30, 2010 June 30, 2009 change % change Production: Oil (Bbls) 256.4 540.7 (53%) Gas (Mcf) 674.1 1,244.9 (46%) Total production (BOE) 368.7 748.2 (51%) Average daily production (BOE) 2.0 4.2 ) %) % oil of production 70% 72% - Average sales price: Oil (per Bbl) $ 73.49 $ 41.76 $ 76% Gas (per Mcf) $ 7.78 $ 4.86 $ 2.92 60% Total (per BOE) $ 65.33 $ 38.26 $ 27.07 71% Oil and gas revenues: Oil revenue $ 18,840 $ 22,579 $ (17%) Gas revenue $ 5,247 $ 6,047 $ ) (13%) Total $ 24,087 $ 28,626 $ (16%) Lease operating expenses $ 11,639 $ 25,078 $ (54%) Additional per BOE data: Sales price $ 65.33 $ 38.26 $ 27.07 71% Lease operating expenses $ 31.57 $ 33.52 $ (6%) Operating Margin per BOE $ 33.76 $ 4.74 $ 29.02 612% Impairment and DDA $ 40,883 $ 245,421 $ (83%) General and administrative: Management fees $ 28,992 $ 53,018 $ (45%) Accounting & legal $ 73,078 $ 89,998 $ (19%) Office, investor relations and travel $ $ 8,045 $ 266% Total $ $ 151,061 $ ) (13%) Change in fair value of warrant liability $ 15,600 $ 1,054,739 $ (99%) Total Revenue Total oil and gas revenues decreased 11% from $13,842 to $12,353 comparatively for the three month periods ended June 30, 2009 to 2010 due to a decline in production from the natural decline in the reservoirs. Average daily production on an equivalent basis for the three month period ended June 30, 2010 was 2.1 BOE compared to 3.5 BOE for the same period in 2009 which represents a decrease of 41%. Oil remains the majority of our revenue mix at 70% and 75% for the three-month periods ended June 30, 2010 and 2009, respectively. Oil Revenue Oil production for the three month periods ended June 30, 2010 and 2009 was 130.0 and 238.0 barrels, respectively, and generated revenue of $9,904 and $11,500, respectively, for an average price per barrel of $76.19 and $48.32. The 45% decrease in production was offset by the 58% increase in price per barrel. 22 Oil production for the six month periods ended June 30, 2010 and 2009 was 256.4 and 540.7 barrels, respectively, and generated revenue of $18,840 and $22,579, respectively, for an average price per barrel of $73.49 and $41.76, respectively. The 53% decrease in production was offset by the 76% increase in price per barrel. Gas Revenue Gas production for the three month period ended June 30, 2010 and 2009 was 336.8 and 464.7 Mcfs, respectively, and generated revenue of $2,449 and $2,342, respectively, for an average price per Mcf of $7.27 and $5.0 4, respectively. The 28% decrease in production was offset by a 44% increase in price per Mcf. Gas production for the six month period ended June 30, 2010 and 2009 was 674.1 and 1,244.9 Mcf, respectively, and generated revenue of $5,247 and $6,047, respectively, for an average price per of $7.78 and $4.86 per Mcf, respectively. The decrease in production is due to the natural decline in reservoirs. The 46% decrease in production was offset by the 60% increase in price per Mcf. In addition to optimizing the current well production rates management is actively looking to add to our production base. Lease Operating Expenses Lease operating expenses for the three month period ended June 30, 2010 decreased 52% or $5,433 to $4,942 from $10,375 for the same period in 2009. This decrease is attributable to increased operator efficiency; reduced maintenance costs primarily from Haile which had not been determined to be dry as of August 2009, and due to a lump sum reimbursement of production taxes from the Texas Severance Tax Incentive. Lease operating expenses on an equivalent production basis decreased 6.34 per BOE to 26.55 from 32.89 or 19% due to lower operating expenses. Lease operating expenses for the six month period ended June 30, 2010 decreased 54% to $11,639 from $25,078 for the same period in 2009. This decrease is attributable to increased operator efficiency as well as reduced maintenance costs as several of the wells had recently begun producing in the first quarter of 2009. Lease operating expenses on an equivalent production basis decreased 1.95 per BOE to 31.57 from 33.52 or 6% due to operator efficiency as well as reduced maintenance costs. Impairment and DDA The impairment of oil and gas properties decreased to $12,758 from $198,581 comparatively for the three month periods ended June 30, 2010 and 2009, respectively. We believe that our net book value approximates fair market value. Depreciation amounted to $9,374 for the three months ended June 30, 2010. The impairment of oil and gas properties decreased to $12,758 from $245,421 comparatively for the six month periods ended June 30, 2010 and 2009, respectively. We believe that our net book value approximates fair market value. Depreciation amounted to $28,125 for the six months ended June 30, 2010. Management Fees Management fees decreased to $14,496 from $25,945 comparatively for the three month periods ended June 30, 2010 and 2009. The $11,449 decrease is comprised of a $6,000 decrease in directors fees and a $5,449 decrease in stock-based compensation expense. Management fees decreased to $28,992 from $53,018 comparatively for the six month periods ended June 30, 2010 and 2009. The $24,026 decrease is comprised of a $12,435 decrease in directors fees and a $11,591 decrease in stock-based compensation expense. Although we compensate our non-employee directors, in December 2008, Mr. Hudson, a non-employee director, agreed to waive payment of his monthly fees commencing January 1, 2009, and Mr. Sidhu, a non-employee director, agreed to waive payment of his fees commencing November 1, 2009. However, each director continues to be entitled to be reimbursed for reasonable and necessary expenses incurred on our behalf. 23 Stock-based compensation expense has decreased as the amortization of the vesting is weighted more heavily in the early years of the option grants. Accounting and Legal Fees Accounting and legal expenses decreased for the three month periods ended June 30, 2010 and 2009 to $15,027 from $41,597 respectively, representing a decrease of 64%. The $26,570 decrease is due to a decrease in outsourced accounting fees, and auditor and tax preparation fees and a decrease in legal fees. Accounting and legal expenses decreased for the six month periods ended June 30, 2010 and 2009 to $73,078 from $89,998, respectively, representing a decrease of 19%. The $16,920 decrease is comprised of a decrease in outsourced accounting fees and auditor and tax preparation fees of $5,240, a decrease in legal fees of $11,680. This decrease is due primarily to completion of the S-1 filings. Office, Investor Relations and Travel Office, investor relations and travel expenses increased to $10,562 from $3,950 for the three month period ended June 30, 2010 compared to the same period in 2009 representing an increase of $6,612 or 167% increase. This increase is due to an increase in filing fees of $1,536, an increase in travel expenses of $2,159 due to site visits to the wells, and an increase in office expense of $2,917 due to additional activity this fiscal quarter compared to the prior years quarter. Office, investor relations and travel expenses increased to $29,446 from $8,045 for the six month period ended June 30, 2010 compared to the same period in 2009 representing an increase of $21,401 or 266% increase. This increase is due to an increase in filing fees and of $8,089 due to our S-1 filed in February 2010, an increase in travel expenses of $6,956 due to site visits to the oil wells, an increase in investor relations expense of $1,300 due to hiring an investor relations consultant in April 2009, and an increase in office expense of $5,056 due to additional activity this fiscal quarter compared to the prior years quarter. Change in Fair Value of Warrant Liability During 2009, we began to account for the Series A and the Series B Warrants as derivatives. We determined that our Series A and Series B warrants contained a Dilutive Issuance provision. As a result, we reclassified a total of 12,900,000 warrants from equity to a noncurrent warrant liability and recorded a cumulative effect of change in accounting principle that reduced our accumulated deficit as of January 1, 2009 by $1,624,513. We measure the fair value of the warrant liability in accordance with ASC 820 Fair Value Measurement and Disclosure which emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entitys own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). At the end of each reporting period, we revalue the warrant liability using a Black-Scholes model (Level 3 inputs). As a result of adjusting the warrant liability to fair value, we recorded a non-cash gain of $618,272 and $1,320,252 (total gain of $1,938,524) relating to the Series A and Series B Warrants, respectively, for the three month period ended June 30, 2010. As a result of adjusting the warrant liability to fair value, we recorded a non-cash loss of $444,507 relating to the Series A Warrants, and a non-cash gain of $460,107 relating to the Series B Warrants (total gain of $15,600) for the six month period ended June 30, 2010. 24 Liquidity and Capital Resources We had cash and cash equivalents of $2,268,284 and $2,409,770 as of June 30, 2010 and December 31, 2009, respectively.We havefinancedour operations from cash on hand for the six month period ended June 30, 2010. Net cash flows used in operating activities was ($133,367) for the six month period ended June 30, 2010 compared to net cash used in operating activities of ($167,433) for the six month period ended June 30, 2009. Cash used for operating activities decreased due to a decrease in legal and accounting fees and a decrease in management fees compared to 2009. Cash used in investing activities was ($8,119) for the six month period ended June 30, 2010, compared to cash used in investing activities of ($32,168) for the six-month period ended June 30, 2009. The cash used during both six month periods represents additions to capitalized costs of oil and gas properties. We had no cash used or generated in financing activities for the six month periods ended June 30, 2010 and 2009. The accompanying financial statements have been prepared assuming we will continue as a going concern. We have incurred cumulative losses of $4,582,352 through June 30, 2010. Additionally, we have expended a significant amount of cash to acquire working interests in oil and gas properties and operating as a public entity. We expect to continue to incur losses from business operations in the future. Management believes that our cash and cash equivalent balances, anticipated cash flows from operations and other external sources of credit will be sufficient to meetour cash requirements through December 2011 if not longer. Our prospects after December 2011 will depend in large part on our ability to successfully raise capital from external sources to pay for planned expenditures and to fund operations. Due to the "start up" nature of our business, we expect to incur losses as we expand. We expect to raise additional funds through private or public equity investment in order to expand the range and scope ofour business operations. We will seek access to private or public equity but there is no assurance that such additional funds will be available for us to financeour operations on acceptable terms, if at all. At this time, we have no agreements or understandings with any third party regarding any financings. Moreover, the trading price of our shares of common stock and a downturn in the United States stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our shares of common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. Related Party Transactions Executive Management: Forthe three and six month periods ended June 30, 2010, the Company incurred $7,500 (2009: $7,500) and $15,000 (2009: $15,000) in fees paid to Derek Cooper the President, Chief Executive Officer and Chief Financial Officer of the Company. In addition, the Company recorded $2,332 (2009: $4,148) and $4,664 (2009: $8,297) as stock compensation expense related to options granted to Derek Cooper (refer to Note 6. Stock Options in the Notes to the Financial Statements) for the three and six month periods ended June 30, 2010, respectively. Director Fees : For the three and six month periods ended June 30, 2010, the Company incurred nil (2009: $6,000) and nil (2009: $12,435), respectively, in board fees for non-employee directors of the Company. In addition, the Company recorded $4,663 (2009: $8,297) and $8,989 (2009: $17,285) as stock compensation expense related to options granted to non-employee directors (refer to Note 6. Stock Options in the Notes to the Financial Statements) for the three and six months ended June 30, 2010, respectively. 25 Off Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures About Market Risk Our exposure to market risk is confined to our cash equivalents and short-term investments. We invest in high-quality financial instruments; primarily money market funds, federal agency notes, and US Treasury obligations, with the effective duration of the portfolio within one year which we believe are subject to limited credit risk. We currently do not hedge interest rate exposure. Due to the short-term nature of our investments, we do not believe that we have any material exposure to interest rate risk arising from our investments. Item 4. Controls and Procedures Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Securities Exchange Act of 1934, as amended, is accumulated and communicated to the issuers management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure.The Companys principal executive and principal financial officers have concluded that the Companys disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the Exchange Act)) were effective as of June 30, 2010. There were no changes in the Companys internal control over financial reporting that occurred during the Companys last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Companys internal control over financial reporting. 26 PART II  OTHER INFORMATION Item 1. Legal Proceedings None Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits Exhibit Index Exhibit No. Description of Exhibit Articles of incorporation (exhibit 3.1). S-8 filing dated October 3, 2003. Bylaws (exhibit 3.2). S-8 filing dated October 3, 2003. Subscription Agreement (exhibit 10.1), Series A Warrant Agreement (exhibit 10.2), Series B Warrant Agreement (exhibit 10.2), Registration Rights Agreement (exhibit 10.4) for 6,450,000 unit private placement on July 28, 2008. 8-K filing dated August 1, 2008. Participation Agreement dated September 9, 2008 with respect to the Stahl #1 Well located Fayette County, Texas. 8-K filing dated October 24, 2008. Participation Agreement dated September 9, 2008 with respect to the Onnie Ray #1 Well located Lee County, Texas. 8-K filing dated October 24, 2008. Participation Agreement dated September 9, 2008 with respect to the Haile #1 Well located Frio County, Texas. 8-K filing dated October 24, 2008. 2001 Incentive Stock Option Plan (exhibit 99.1). S-8 filing dated October 3, 2003. Code of Ethics. 10-K filing dated April 14, 2009. 31.1* Certification of the Chief Executive Officer pursuant to Rule 13a-14(a).* 32.1* Certification by the Chief Executive Officer pursuant to 18 U.S.C. 1350 as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002.* *Filed here within. 27 SIGNATURES Pursuant to the requirements of Sections 13 or 15 (d) of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 13 th day of August, 2010. Entheos Technologies, Inc. (Registrant) Date Signature Title August 13 , 2010 /s/ Derek Cooper President, CEO, CFO and Director Derek Cooper 28
